Exhibit 10.4.4
GANNETT CO., INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005
Amendment No. 3
Effective October 27, 2009, Gannett Co., Inc. hereby amends the Gannett Co.,
Inc. Deferred Compensation Plan Rules for Post-2004 Deferrals, restated as of
January 1, 2005 (the “Plan”), as follows:
1. Section 2.6(a) of the Plan is amended by replacing such section with the
following:

  (a)   All Participant records, reports and elections shall be maintained and
administered on the basis of the Participant’s Deferred Compensation Accounts
which are determined based on the Payment Commencement Dates (as defined in
Section 2.9(b)) and Method of Payments (as defined in Section 2.9(c)) elected by
the Participant, i.e., all amounts that have been elected to be paid on a
designated Payment Commencement Date under a designated Method of Payment shall
be aggregated into a single Deferred Compensation Account for a Participant for
purposes of subsequent recordkeeping and for elections that may be available
with respect to the deferred amounts, such as investment elections and payment
method elections. Additionally, for recordkeeping purposes one or more separate
Deferred Compensation Accounts shall be established for amounts that the Company
contributes under Section 2.11 or Article 5 for each Participant. Excluding
Deferred Compensation Accounts established for amounts that the Company
contributes under Section 2.11 or Article 5, the maximum number of Deferred
Compensation Accounts a Participant may have at any time is five, subject to the
Committee’s right to increase such limit. Deferred Compensation Accounts are
hypothetical accounts only; no actual accounts are established for individual
Participants. Except as provided in subsection 2.9(e), the payout rules for a
Deferred Compensation Account may not be changed after the rules for that
Account have been established.

  2.  Section 2.9(c) of the Plan is amended by adding the following new
paragraph at the end of such section:

Under rules prescribed by the Committee, at the time the election to defer is
made, a Participant may elect to allocate a portion of the Participant’s
deferral elections to pre-existing Deferred Compensation Accounts and/or a new
Deferred Compensation Account established for such deferral. Notwithstanding the
foregoing, excluding Deferred Compensation Accounts established for amounts that
the Company contributes under Section 2.11 or Article 5, the maximum number of
Deferred Compensation Accounts a Participant may have at any time is five,
subject to the Committee’s right to increase such limit. Except as provided in
subsection (e), the payout rules for a Deferred Compensation Account may not be
changed after the rules for that Account have been established.

 

 



--------------------------------------------------------------------------------



 



3. Section 2.9(d) of the Plan is amended by deleting the second sentence thereof
and replacing the third sentence with the following:
A Participant may only have a single beneficiary designation that will apply to
all of his/her Deferred Compensation Accounts, and the filing of a new
beneficiary designation shall automatically revoke any previous beneficiary
designation for all of the Participant’s Deferred Compensation Accounts.
4. The last sentence of Section 2.9(e) is revised by adding “subject to the
limitation on the number of Deferred Compensation Accounts a Participant may
have” to the end of such section.
5. Section 2.9(f) of the Plan is clarified by adding “(i.e., age 70 for outside
Directors and age 65 for Directors who were former Company executives)” after
“Board”.
6. Sections 2.10(a)-(d) of the Plan are amended by replacing such sections with
the following:

  (a)   In order to make any elections or choices permitted hereunder, the
Participant must give written or electronic notice to the Committee. A notice
electing to defer Compensation shall specify:

  (i)   the percentage, specified dollar amount, and/or amount above a specified
dollar amount that is to be deferred (provided that the deferral is expected to
be an amount that is a least $5,000 for the year);

  (ii)   the type of Compensation to be deferred;

  (iii)   the funds chosen by the Participant; and

  (iv)   the portion of the Participant’s deferral elections that will be made
to pre-existing Deferred Compensation Accounts and/or a new Deferred
Compensation Account established for such deferral.

In the event that a new Deferred Compensation Account is established for such
deferral, the Participant must designate the payout rules that will apply to
such Deferred Compensation Account, e.g., the Method of Payment and the Payment
Commencement Date, including rules for payment in the event of the Participant’s
Disability or death. Each Deferred Compensation Account shall have Section 409A
compliant payout rules specifying the Method of Payment and the Payment
Commencement Date, including rules for payment in the event of the Participant’s
Disability or death. Once established, such payout rules may not be changed
except as provided in Section 2.9(e).

 

- 2 -



--------------------------------------------------------------------------------



 



  (b)   Subject to the requirements of Section 409A, the Committee, in its sole
discretion, may establish rules for the manner in which deferral elections may
be made and will provide election forms to permit Participants to defer
Compensation to be earned during a calendar year. An election by a Participant
to defer Compensation shall apply only to Compensation deferred in the calendar
year for which the election is effective.

  (c)   The last form received by the Committee directing an allocation of
amounts in a Deferred Compensation Account among the funds available shall
govern until changed by the receipt by the Committee of a subsequent allocation
form.

  (d)   Notwithstanding any provision in the Plan to the contrary, the Committee
may permit elections, designations and allocations to be made through electronic
means, and Plan statements and communications may be provided through electronic
means.

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of October 27, 2009.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Title: Senior Vice President/Human
Resources           

 

- 3 -